DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stimulation unit” and “the detection unit” in lines 10, 12 and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim because the components are not positively recited. The examiner recommends amending claim 1, lines 1-2, “heart, comprising a housing” to be --heart, comprising: a housing--. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maskara et al. (US Patent Publication 20120239106 A1). 
As to claims 1, 13-14 and 15, Maskara et al. discloses an implantable medical device comprising a housing, a processor, a memory unit, a stimulation unit (see Figure 3) configured to stimulate the His bundle and a detection unit configured to detect an electrical signal at the His bundle (e.g., Figure 1) wherein the detection unit comprises an electrode having a first electrode pole (e.g., paragraphs 36, 50 and 76) wherein the memory unit comprises a computer-readable program that causes the processor to perform the following steps (e.g., Figure 3) when executed on the processor: a) stimulating the His bundle with a stimulation pulse delivered by the stimulation unit (e.g., Figures 9 and 13; also see Abstract); b) measuring an electric signal at the His bundle of the same heart with the detection unit upon termination of a first period of time starting upon delivering of the stimulation pulse (e.g., Figure 9), wherein the first period of time lies in a time range of from 35 ms to 500 ms (e.g., see Figure 7);  and c) measuring an impedance of the same heart with the detection unit upon termination of a second period of time starting upon delivering of the stimulation pulse (e.g., paragraph 76), wherein the second period of time is equal to or longer than the first period of time and lies in a time range of from 50 ms to 500 ms (e.g., see Figure 7; also see paragraphs 89-91); d) using the impedance as input value for adjusting at least one physical parameter of a second stimulation pulse to be delivered by the stimulation unit to the His bundle of the heart (e.g., paragraphs 38-43, 72, 102, 115-116 and 126); e) delivering the second stimulation pulse to the His bundle of the heart by the stimulation unit (e.g., paragraphs 38-43, 72, 102, 115-116 and 126).
As to claim 2, Maskara et al. discloses the processor to determine and set a sensing threshold prior to step b), wherein the sensing threshold is lower than a signal intensity of an R wave of a cardiac contraction but higher than a signal of a P wave of a cardiac contraction and higher than a His bundle signal (e.g., paragraphs 89-94; also see Figure 7, for example). 
As to claim 3, Maskara et al. discloses step c) without having detected an R wave of a cardiac contraction between steps a) and c), wherein the cardiac contraction has been evoked by the stimulation pulse (e.g., see Figure 7).
As to claim 4, Maskara et al. discloses detecting an R wave of a cardiac contraction prior to step c), wherein the cardiac contraction has been evoked by the stimulation pulse (e.g., see Figure 7).
As to claim 5, Maskara et al. discloses the second period of time comprises a first sub-period corresponding to the first period of time , a second sub-period extending from an end of the first sub-period until a detection of a right ventricular event, and a third sub-period extending from an end of the second sub-period until an end of the second period of time , wherein the third sub-period lies in a time range of from 10 ms to 100 ms (e.g., see Figure 7).
As to claim 10, Maskara et al. discloses measuring the impedance in a unipolar manner between the first electrode pole of the electrode of the detection unit and the housing of the implantable medical device (e.g., paragraphs 76, 79 and 112).
As to claim 11, Maskara et al. discloses measuring the impedance in a bipolar manner between the first electrode pole and a second electrode pole of the electrode of the detection unit (e.g., paragraphs 76, 79 and 112).
As to claim 12, Maskara et al. discloses the processor to use the measured impedance as input value for adjusting at least one physical parameter of a stimulation pulse to be delivered by the stimulation unit to the His bundle of the heart (e.g., paragraphs 72, 102, 115-116 and 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara et al. (US Patent Publication 20120239106 A1). 
As to claim 6, Maskara et al. discloses the invention substantially as claimed with impedance measurements but does not explicitly disclose a plurality of impedance measurements “starting at the end of the second period of time wherein the third period of time lies in a time range of from 50 ms to 400 ms”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the impedance sensing of Maskara et al. provide a plurality of impedance measurements in order to provide the predictable results of monitoring changes in impendence to determine changes in hemodynamic function. Furthermore, the modified Maskara et al. discloses a time range from 50 ms to 400ms (see Figure 7, for example).
As to claims 7-9, Maskara et al. discloses the invention substantially as claimed but is silent as to the “initial values” of the parameters, specifically an amplitude of current pulses for measuring the impedance from an amplitude range of from 5 pA to 1000 pA, a width of current pulses for measuring the impedance from width range of from 5 ps to 200 ps and a measuring gain for measuring the impedance from a gain range of from 1 to 600. It would have been obvious to one having ordinary skill in the art a the time the invention was made to modify the initial parameters of the stimulation pulses in order to provide the predictable results of modifying the treatment to meet specific patient therapeutic needs and requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792